Name: Commission Regulation (EEC) No 4122/87 of 21 December 1987 fixing, for the 1988 fishing year, the annual import quotas for the products subject to the rules for the application by Spain and Portugal of quantitative restrictions on fishery products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 386/24 Official Journal of the European Communities 31 . 12. 87 COMMISSION REGULATION (EEC) No 4122/87 of 21 December 1987 fixing, for the 1988 fishing year, the annual import quotas for the products subject to the rules for the application by Spain and Portugal of quantitative restrictions on fishery products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 360/86 of 17 February 1986 laying down rules for the application by Spain and Portugal of quantitative restrictions on fishery products ('), as amended by Regulation (EEC) No 4064/87 (2), and in particular Article 2 thereof, Whereas Article 2 of Regulation (EEC) No 360/86 provides, in respect of a number of fishery products imported into Spain and Portugal from third countries, for fixing, in accordance with a specific method, of annual import quotas divided into four quarterly instalments ; Whereas, for the application of Regulation (EEC) No" 360/86, the quotas in question for the 1988 fishing year should be fixed for each of the new Member States and for each product concerned ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION : Article ~ 1 For each of the fishery products imported into Spain and Portugal, the annual import quotas and their division into four quarterly instalments including any quantities that may be allocated to third countries pursuant to Article 6 of Regulation (EEC) No 360/86 are hereby fixed for the 1988 fishery year as ' set out in the Annex. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1987. For the Commission Antonio CARDOSO E CUNHA Member of the Commission (') OJ No L 43, 20 . 2 . 1986, p . 8 . O OJ No L 371 , 31 . 12. 1986, p. 9 . 31 . 12. 87 Official Journal of the European Communities No L 386/25 ANNEX AnnUal quotas of imports from third countries and quarterly instalments of Article 2 of Regulation (EEC) No 360/86 A. Concerning Spain (tonnes) Description Quarterly instalments CN code Annual quota of importation 1 2 3 4 0302 50 10 ex 0302 50 90 0302 69 35 ex 030410 99 Certain species of cod (Gadus morhua, Gadus ogac) and fish of the species Boreogadus saida, fresh or chilled 5 500 2310 1 540 770 880 0302 69 55 ex 0304 10 99 ex 0302 69 65 ex 0304 10 99 0302 69 85 ' 0303 79 83 ex 0302 69 95 ex 0304 10 99 0303 78 10 0304 90 47 Anchovies (Engraulis spp.) fresh or chilled Hake of the genus Merluccius, fresh or chilled Blue whiting (Micromesistius poutassou or Gadus poutassou) fresh, chilled or frozen Horse mackerel (Trachurus trachurus) fresh or chilled Hake of the genus Merluccius frozen 4 800 2 000 1 000 30 22 750 120 200 247 7 5 687 120 620 247 7 5 687 2 280 740 253 7 5 688 2 280 440 253 9 5 688 ex 0304 10 31 0304 20 57 ex 0305 62 00 0305 69 10 ex 0306 24 90 ex 0307 91 00 Fillets of certain species of cod (Gadus morhua, Gadus ogac) and fish of the species Boreogadus saida, fresh or chilled Fillets of hake of the genus Merluccius frozen Certain species of cod (Gadus morhua, Gadus ogac) and fish of the species Boreocadus saida, non-dried, salted or in brine Spinous spider crab, live Venus clams, live, fresh or chilled 2 200 8 000 15 000 550 15 000 550 2 000 6 750 137 1 990 550 2 000 2 230 138 3 985 550 2 000 2 230 137 1 990 550 2 000 3 790 138 7 035 B. Concerning Portugal (tonnes) Quarterly instalments CN code Description Annual quota of importation 1 2 3 4 ex 0302 69 65 ex 0304 10 99 ex 0302 69 95 ex 0303 79 99 ex 0304 10 99 ex 0304 90 99 0303 60 10 0303 79 41 0304 90 37 Hake of the genus Merluccius, fresh or chilled Horse mackerel (Trachurus trachurus) fresh, chilled or frozen Certain species of cod (Gadus morhua, Gadus ogac) and fish of the species Boreogadus saida, frozen 40 50 1 750 ' l0 12 437 10 13 438 10 12 437 10 13 438 0303 78 10 0304 90 47 0304 20 29 0304 20 33 0304 20 57 0304 20 71 0304 20 73 Hake of the genus Merluccius, frozen Fillets of certain species of cod (Gadus morhua, Gadus ogac) and of Fillets of haddock (Melanogrammus aeglefinus), frozen Fillets of hake of the genus Merluccius, frozen Fillets of plaice (Pleuronectes platessa), frozen Fillets of flounder (Platichthys flesus) frozen 11 000 40 40 160 40 40 4 000 10 10 40 10 10 4 000 10 10 40 10 10 1 500 10 10 40 10 10 1 500 10 10 40 10 10 No L 386/26 Official Journal of the European Communities 31 . 12. 87 Quarterly instalments CN code ¢ Description ' Annual quota of importation 1 2 3 4 ex 0305 51 10 ex 0305 51 90 0305 59 11 0305 59 19 ex 0305 62 00 0305 69 10 ex 0305 51 10 ex 0305 51 90 ex 0305 59 90 ex 0305 62 00 ex 0305 69 90 0306 13 10 0306 13 30 0306 13 90 0306.19 30 0307 49 31 0307 49 33 0307 49 39 0307 49 51 0307 49 59 0307 99 1 1 Certain species of cod (Gadus morhua, Gadus ogac) and fish of the species Boreogadus saida, dried, salted or in brine frish or the species Boreogadus saida, frozen Coalfish (Pollachius virens), haddock (Melanogrammus aeglefinus), Alaska pollack (Theragra chalcogramma), pollack (Pollachius pollachius) Brosme brosme and cod of the species Gadus tnacroce ­ phalus, dried, salted or in brine Shrimps and prawns of the family Pandalidae, frozen Shrimps of the genus Crangon, frozen Other shrimps, frozen Norway lobsters (Nephrops norvegicus), frozen Squid (Ommastrephes spp., Loligo spp., Nototodarus spp., Sepioteu ­ this spp.) and Illex spp., frozen 80 000 40 40 40 820 80 9 200 21 500 10 10 10 , 250 18 2 550 27 200 10 10 10 300 18 2 550 13 900 10 10 10 150 26 2 050 17 400 10 10 10 120 18 2 050